                         Case 19-40762         Doc 32     Filed 04/18/19      Entered 04/18/19 17:30:35     Desc Main Document   Page 1 of 30




 Fill in this information to identify the case:

 Debtor name         International Restaurant Group, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         19-40762
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 18, 2019                          X /s/ Syed Raza Ali
                                                                       Signature of individual signing on behalf of debtor

                                                                       Syed Raza Ali
                                                                       Printed name

                                                                       Mamaging Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                             Case 19-40762          Doc 32     Filed 04/18/19   Entered 04/18/19 17:30:35       Desc Main Document             Page 2 of 30



 Fill in this information to identify the case:
 Debtor name International Restaurant Group, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS                                                                                    Check if this is an

 Case number (if known):                19-40762                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AT&T                                                                                                                                                                         $645.92
 PO Box 769
 Arlington, TX 76004
 Atmos Energy                                                                                                                                                                 $429.93
 PO Box 650205
 Dallas, TX 75265
 City of Denton                                                                                                                                                             $2,098.98
 601 E. Hickory St.
 Denton, TX 76205
 City of Mckinney                                                                                                                                                             $703.73
 210 N. Tennessee
 St.
 Irving, TX 75060
 Collin County Tax                                                                                                                                                        $12,979.43
 Assessor Collection
 2300 Bloodale Rd.,
 Ste 2324
 McKinney, TX 75071
 Coserv                                                                                                                                                                     $3,175.61
 7701 S. Stemmons
 Fwy.
 Denton, TX 76210
 Dallas County Tax                                                                                                                                                          $6,414.80
 Assessor
 1202 Elm Street
 Suite 2600
 Dallas, TX 75270
 Denton County                                                                                                                                                            $13,415.55
 Steve Mossman,
 Denton Co.
 PO Box 90223
 Denton, TX 76202
 Frisco Utilites                                                                                                                                                              $749.38
 6101 Frisco Square
 Blvd.
 Frisco, TX 75034



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                             Case 19-40762          Doc 32     Filed 04/18/19   Entered 04/18/19 17:30:35       Desc Main Document             Page 3 of 30




 Debtor    International Restaurant Group, LLC                                                                Case number (if known)         19-40762
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Frontier                                                                                                                                                                     $325.51
 Communications
 PO Box 20550
 Rochester, NY
 14602-0550
 Gordon Food Serv                                                                                                                                                         $11,052.16
 1300 Gezon Pkwy
 SW
 Wyoming, MI 49509
 Green Bank                                                                                                      $2,800,000.00             $2,200,000.00                $600,000.00
 4000 Greenbriar St
 Houston, TX 77098
 Hme                                                                                                                                                                        $2,578.67
 2848 Whiptail Loop
 Carlsbad, CA 92010
 IRS                                                                                                                                                                        $2,017.00
 1100 Commerce
 Mail Code 5027
 Dallas, TX 75242
 McLane Food                                                                                                                                                                $2,190.47
 Services
 2085 Midway Road
 Carrollton, TX 75006
 Mesquite ISD                                                                                                                                                               $3,542.21
 P.O. Box 850267
 Mesquite, TX 75185
 Mission Restaurant                                                                                                                                                           $280.00
 PO Box 10310
 San Antonio, TX
 78210
 Nuco2                                                                                                                                                                        $491.18
 2800 SE Market
 Place
 Stuart, FL 34997
 RBS                                                                                                                                                                      $11,176.32
 PO Box 7092
 Bridgeport, CT
 06601-7092
 Texas Workforce                                                                                                                                                            $1,607.78
 Commission
 101 E. 15th Street
 Room 651
 Austin, TX
 78778-0091




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                             Case 19-40762              Doc 32         Filed 04/18/19            Entered 04/18/19 17:30:35                    Desc Main Document                   Page 4 of 30

 Fill in this information to identify the case:

 Debtor name            International Restaurant Group, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF TEXAS

 Case number (if known)               19-40762
                                                                                                                                                                                           Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                      $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                         $        2,745,877.96

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                        $        2,745,877.96


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                      $        2,800,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                         $            43,250.26

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 +$            33,264.15


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $           2,876,514.41




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                              Best Case Bankruptcy
                         Case 19-40762         Doc 32     Filed 04/18/19   Entered 04/18/19 17:30:35   Desc Main Document      Page 5 of 30

 Fill in this information to identify the case:

 Debtor name         International Restaurant Group, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         19-40762
                                                                                                                                         Check if this is an
                                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                     Current value of
                                                                                                                                         debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                               Last 4 digits of account
                                                                                                              number


           3.1.     Chase (2 accounts)                                                                                                                     $57.96



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                            $57.96
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                         Case 19-40762         Doc 32     Filed 04/18/19    Entered 04/18/19 17:30:35   Desc Main Document     Page 6 of 30


 Debtor         International Restaurant Group, LLC                                               Case number (If known) 19-40762
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of        Valuation method used       Current value of
                                                      physical inventory         debtor's interest        for current value           debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           inventory in 8 stores                                                                $0.00                                            $35,000.00



 23.       Total of Part 5.                                                                                                                   $35,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                          Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of        Valuation method used       Current value of
                                                                                 debtor's interest        for current value           debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           desks, chairs, computers                                                             $0.00                                              $3,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                         Case 19-40762         Doc 32     Filed 04/18/19   Entered 04/18/19 17:30:35   Desc Main Document   Page 7 of 30


 Debtor         International Restaurant Group, LLC                                              Case number (If known) 19-40762
                Name



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                   $3,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                                 Net book value of        Valuation method used     Current value of
            Include year, make, model, and identification numbers               debtor's interest        for current value         debtor's interest
            (i.e., VIN, HIN, or N-number)                                       (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            fryers, etc                                                                        $0.00     Tax records                       $2,707,820.00



 51.        Total of Part 8.                                                                                                           $2,707,820.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                         Case 19-40762         Doc 32     Filed 04/18/19   Entered 04/18/19 17:30:35   Desc Main Document   Page 8 of 30


 Debtor         International Restaurant Group, LLC                                              Case number (If known) 19-40762
                Name


        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                          Case 19-40762           Doc 32       Filed 04/18/19        Entered 04/18/19 17:30:35              Desc Main Document      Page 9 of 30


 Debtor          International Restaurant Group, LLC                                                                 Case number (If known) 19-40762
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $57.96

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $35,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $2,707,820.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,745,877.96            + 91b.                        $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,745,877.96




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                          Case 19-40762         Doc 32    Filed 04/18/19     Entered 04/18/19 17:30:35       Desc Main Document      Page 10 of 30

 Fill in this information to identify the case:

 Debtor name          International Restaurant Group, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)              19-40762
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1    Green Bank                                    Describe debtor's property that is subject to a lien                $2,800,000.00             $2,200,000.00
        Creditor's Name

        4000 Greenbriar St
        Houston, TX 77098
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                           $2,800,000.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                     0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19        Entered 04/18/19 17:30:35              Desc Main Document      Page 11 of 30

 Fill in this information to identify the case:

 Debtor name         International Restaurant Group, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)           19-40762
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                         12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                            Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $212.14          $0.00
           City of Balch Springs                                     Check all that apply.
           13503 Alexander Rd.                                          Contingent
           Mesquite, TX 75181                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $114.50          $114.50
           City of Dallas                                            Check all that apply.
           1500 Marilla St. #4 an                                       Contingent
           Dallas, TX 75201                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   36005                                         Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19        Entered 04/18/19 17:30:35            Desc Main Document     Page 12 of 30

 Debtor       International Restaurant Group, LLC                                                             Case number (if known)      19-40762
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $2,098.98      $2,098.98
          City of Denton                                             Check all that apply.
          601 E. Hickory St.                                            Contingent
          Denton, TX 76205                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                              $144.14      $144.14
          City of Frisco                                             Check all that apply.
          6101 Frisco Square Boulevard                                  Contingent
          Frisco, TX 75034                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                              $703.73      $703.73
          City of Mckinney                                           Check all that apply.
          210 N. Tennessee St.                                          Contingent
          Irving, TX 75060                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $12,979.43      $12,979.43
          Collin County Tax Assessor                                 Check all that apply.
          Collection                                                    Contingent
          2300 Bloodale Rd., Ste 2324                                   Unliquidated
          McKinney, TX 75071                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19        Entered 04/18/19 17:30:35            Desc Main Document     Page 13 of 30

 Debtor       International Restaurant Group, LLC                                                             Case number (if known)      19-40762
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            Unknown        $0.00
          Comptroller                                                Check all that apply.
          117 E. 17th Street                                            Contingent
          Austin, TX 78701                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $6,414.80      $6,414.80
          Dallas County Tax Assessor                                 Check all that apply.
          1202 Elm Street                                               Contingent
          Suite 2600                                                    Unliquidated
          Dallas, TX 75270                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $13,415.55      $13,415.55
          Denton County                                              Check all that apply.
          Steve Mossman, Denton Co.                                     Contingent
          PO Box 90223                                                  Unliquidated
          Denton, TX 76202                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $2,017.00      $2,017.00
          IRS                                                        Check all that apply.
          1100 Commerce                                                 Contingent
          Mail Code 5027                                                Unliquidated
          Dallas, TX 75242                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                        Case 19-40762         Doc 32       Filed 04/18/19       Entered 04/18/19 17:30:35            Desc Main Document           Page 14 of 30

 Debtor        International Restaurant Group, LLC                                                            Case number (if known)          19-40762
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $3,542.21    $3,542.21
            Mesquite ISD                                             Check all that apply.
            P.O. Box 850267                                             Contingent
            Mesquite, TX 75185                                          Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       Unknown      $0.00
            State of Texas                                           Check all that apply.
                                                                        Contingent
            Autin, TX                                                   Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $1,607.78    $1,607.78
            Texas Workforce Commission                               Check all that apply.
            101 E. 15th Street                                          Contingent
            Room 651                                                    Unliquidated
            Austin, TX 78778-0091                                       Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $645.92
           AT&T                                                                        Contingent
           PO Box 769                                                                  Unliquidated
           Arlington, TX 76004                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $429.93
           Atmos Energy                                                                Contingent
           PO Box 650205                                                               Unliquidated
           Dallas, TX 75265                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35           Desc Main Document           Page 15 of 30

 Debtor       International Restaurant Group, LLC                                                     Case number (if known)            19-40762
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $3,175.61
          Coserv                                                                Contingent
          7701 S. Stemmons Fwy.                                                 Unliquidated
          Denton, TX 76210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 Unknown
          Direct TV                                                             Contingent
          2230 E. Imperial Hwy FL 10                                            Unliquidated
          El Segundo, CA 90245-3504                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 Unknown
          Disch Network                                                         Contingent
          9601 S. Meridian Blvd.                                                Unliquidated
          Englewood, CO 80112                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $169.00
          DNA Security                                                          Contingent
          117 E. Main St.                                                       Unliquidated
          Grand Prairie, TX 75050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 Unknown
          Engie Resources                                                       Contingent
          1990 Post Oak Boulevard, Ste. 1900                                    Unliquidated
          Houston, TX 77056                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $749.38
          Frisco Utilites                                                       Contingent
          6101 Frisco Square Blvd.                                              Unliquidated
          Frisco, TX 75034                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $325.51
          Frontier Communications                                               Contingent
          PO Box 20550                                                          Unliquidated
          Rochester, NY 14602-0550                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35           Desc Main Document           Page 16 of 30

 Debtor       International Restaurant Group, LLC                                                     Case number (if known)            19-40762
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $11,052.16
          Gordon Food Serv                                                      Contingent
          1300 Gezon Pkwy SW                                                    Unliquidated
          Wyoming, MI 49509                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 Unknown
          Grandy's                                                              Contingent
          624 Grassmere Park                                                    Unliquidated
          Suite 30                                                              Disputed
          Houston, TX 77098
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $2,578.67
          Hme                                                                   Contingent
          2848 Whiptail Loop                                                    Unliquidated
          Carlsbad, CA 92010                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $2,190.47
          McLane Food Services                                                  Contingent
          2085 Midway Road                                                      Unliquidated
          Carrollton, TX 75006                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $280.00
          Mission Restaurant                                                    Contingent
          PO Box 10310                                                          Unliquidated
          San Antonio, TX 78210                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 Unknown
          Nationwide Insurance                                                  Contingent
          One Nationwide Plaza                                                  Unliquidated
          Columbus, OH 43215-2220                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $491.18
          Nuco2                                                                 Contingent
          2800 SE Market Place                                                  Unliquidated
          Stuart, FL 34997                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35           Desc Main Document           Page 17 of 30

 Debtor       International Restaurant Group, LLC                                                     Case number (if known)            19-40762
              Name

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $11,176.32
           RBS                                                                  Contingent
           PO Box 7092                                                          Unliquidated
           Bridgeport, CT 06601-7092                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No     Yes

 3.18      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Reliant                                                              Contingent
           PO Box 3765                                                          Unliquidated
           Houston, TX 77253-3765                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No     Yes

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Reliant Metro                                                        Contingent
           10817 W. County RD. 60                                               Unliquidated
           Midland, TX 79707                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No     Yes

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Republic Services                                                    Contingent
           18500 N. Allied Way                                                  Unliquidated
           Phoenix, AZ 85054-6164                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.         $                        43,250.26
 5b. Total claims from Part 2                                                                            5b.    +    $                        33,264.15

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.         $                             76,514.41




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35   Desc Main Document   Page 18 of 30

 Fill in this information to identify the case:

 Debtor name         International Restaurant Group, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         19-40762
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.        State what the contract or                   landlord 4 stores
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Del Taco
                                                                                          25521 Commercenter
             List the contract number of any                                              Suite 200
                   government contract                                                    Lake Forest, CA 92630


 2.2.        State what the contract or                   Landlord at Balch
             lease is for and the nature of               Springs Texas and
             the debtor's interest                        Franchise agreements-
                                                          terminated pre-petition
                  State the term remaining                                                Grandy's
                                                                                          624 Grassmere Park
             List the contract number of any                                              Suite 30
                   government contract                                                    Houston, TX 77098


 2.3.        State what the contract or                   Landlord on 8802 FM
             lease is for and the nature of               423 Frisco, Texas
             the debtor's interest

                  State the term remaining                                                Simplicity Capital
                                                                                          3308 Preston Road
             List the contract number of any                                              Suite 350
                   government contract                                                    Plano, TX 75093


 2.4.        State what the contract or                   Landlord on Denton
             lease is for and the nature of               Store
             the debtor's interest

                  State the term remaining                                                ZDIN Fortune Group LLC
                                                                                          1310 Solana Blvd
             List the contract number of any                                              Suite 1300
                   government contract                                                    Roanoke, TX 76262




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35   Desc Main Document   Page 19 of 30

 Fill in this information to identify the case:

 Debtor name         International Restaurant Group, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         19-40762
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                          12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                           Name                       Check all schedules
                                                                                                                                    that apply:

    2.1      Syen Ali                                                                                    Grandy's                      D
                                                                                                                                       E/F       3.11
                                                                                                                                       G




    2.2      Syen Ali                                                                                    Green Bank                    D   2.1
                                                                                                                                       E/F
                                                                                                                                       G




Official Form 206H                                                               Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35       Desc Main Document       Page 20 of 30




 Fill in this information to identify the case:

 Debtor name         International Restaurant Group, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TEXAS

 Case number (if known)         19-40762
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $827,905.33
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $5,509,653.17
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $4,457,846.53
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35      Desc Main Document        Page 21 of 30

 Debtor       International Restaurant Group, LLC                                                       Case number (if known) 19-40762



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Atmos Energy                                                                                   $8,975.98          Secured debt
               PO Box 790311                                                                                                     Unsecured loan repayments
               Saint Louis, MO 63179-0311                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               City of Denton                                                                                 $6,483.57          Secured debt
               601 E. Hickory St.                                                                                                Unsecured loan repayments
               Denton, TX 76205                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               COSERV                                                                                       $12,142.35           Secured debt
               7701 S. Stemmons                                                                                                  Unsecured loan repayments
               Bergenfield, NJ 07621                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Fainber LLC c/o Grandys LLC                                                                  $23,130.64           Secured debt
               129 W. WilsonSte. 100                                                                                             Unsecured loan repayments
               Costa Mesa, CA 92627                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Golden Chick                                                                                 $17,312.11           Secured debt
               1131 Rockingham Dr.                                                                                               Unsecured loan repayments
               Richardson, TX 75080                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Gordon Food Service                                                                         $326,083.67           Secured debt
               777 Freeport Pkw. #110                                                                                            Unsecured loan repayments
               Coppell, TX 75019                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               Grandys LLC                                                                                  $43,457.69           Secured debt
               624 Grassmere Park, Ste. 30                                                                                       Unsecured loan repayments
               Nashville, TN 37211                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.8.
               Green Bank                                                                                  $100,305.16           Secured debt
               1438 Oates Dr.                                                                                                    Unsecured loan repayments
               Mesquite, TX 75150                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35      Desc Main Document        Page 22 of 30

 Debtor       International Restaurant Group, LLC                                                       Case number (if known) 19-40762



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               IRS                                                                                          $80,684.55           Secured debt
               1100 Commerce                                                                                                     Unsecured loan repayments
               Mail Code 5027                                                                                                    Suppliers or vendors
               Dallas, TX 75242                                                                                                  Services
                                                                                                                                 Other


       3.10
       .
            Mclane Food Service                                                                             $46,756.69           Secured debt
               2085 Midway Rd.                                                                                                   Unsecured loan repayments
               Carrollton, TX 75006                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       .
            Nationwide Insurance                                                                            $16,543.30           Secured debt
               One Nationwide Plaza                                                                                              Unsecured loan repayments
               Columbus, OH 43215-2220                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       .
            Performance Food Group                                                                          $92,798.51           Secured debt
               P.O. Box 209043                                                                                                   Unsecured loan repayments
               Dallas, TX 75320-9013                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       .
            RBS World Pay                                                                                   $11,176.32           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       .
            Reliant Energy                                                                                    $6,381.35          Secured debt
               2745 Dallas Pkwy #200                                                                                             Unsecured loan repayments
               Plano, TX 75093                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       .
            Simplicity Capital                                                                              $33,979.76           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       .
            Titan Contractors                                                                               $11,250.00           Secured debt
               207 E Ave. East                                                                                                   Unsecured loan repayments
               Midlothian, TX 76065                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35      Desc Main Document          Page 23 of 30

 Debtor      International Restaurant Group, LLC                                                        Case number (if known) 19-40762



    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                               Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19     Entered 04/18/19 17:30:35        Desc Main Document       Page 24 of 30

 Debtor        International Restaurant Group, LLC                                                          Case number (if known) 19-40762



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss                Value of property
       how the loss occurred                                                                                                                                        lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     Eric Liepins PC
                 12770 Coit Road
                 Suite 100
                 Dallas, TX 75251                                                                                                                           $11,717.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers                 Total amount or
                                                                                                                        were made                                value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                   Date transfer                 Total amount or
                Address                                          payments received or debts paid in exchange              was made                               value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35      Desc Main Document     Page 25 of 30

 Debtor      International Restaurant Group, LLC                                                        Case number (if known) 19-40762



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
       Public Storage                                                Syed Ali                             old equipment                             No
       4900 State Highway 121                                                                                                                       Yes
       The Colony, TX 75056



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35      Desc Main Document          Page 26 of 30

 Debtor      International Restaurant Group, LLC                                                        Case number (if known) 19-40762




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35      Desc Main Document      Page 27 of 30

 Debtor      International Restaurant Group, LLC                                                        Case number (if known) 19-40762



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       AutomatedServices
                    2840 Keller Springs
                    Suite 1105
                    Carrollton, TX 75006

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Debtor



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Green Bank
                    4000 Greenbriar St
                    Houston, TX 77098

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Managers                                                                                                 Store managers conducted weekly
       .                                                                                    weekly                   inventory

                Name and address of the person who has possession of
                inventory records
                Syed Ali



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any              % of interest, if
                                                                                                          interest                                any
       Syed Ali                                       2002 Candlewyck                                                                             100%
                                                      Allen, TX 75013



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19     Entered 04/18/19 17:30:35    Desc Main Document      Page 28 of 30

 Debtor      International Restaurant Group, LLC                                                         Case number (if known) 19-40762




            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 18, 2019

 /s/ Syed Raza Ali                                                         Syed Raza Ali
 Signature of individual signing on behalf of the debtor                   Printed name

 Position or relationship to debtor         Mamaging Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19   Entered 04/18/19 17:30:35    Desc Main Document          Page 29 of 30


                                                               United States Bankruptcy Court
                                                                       Eastern District of Texas
 In re      International Restaurant Group, LLC                                                                       Case No.       19-40762
                                                                                     Debtor(s)                        Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Syed Ali                                                                                                                        100%
 2002 Candlewyck Crossing
 Allen, TX 75013


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Mamaging Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date April 18, 2019                                                           Signature /s/ Syed Raza Ali
                                                                                            Syed Raza Ali

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                        Case 19-40762         Doc 32      Filed 04/18/19     Entered 04/18/19 17:30:35   Desc Main Document   Page 30 of 30




Revised 12/1/2009                                                                                                               LBR Appendix 1007-b-6
                                                               United States Bankruptcy Court
                                                                      Eastern District of Texas
 In re      International Restaurant Group, LLC                                                                    Case No.   19-40762
                                                                                       Debtor(s)                   Chapter    11




                                                      VERIFICATION OF CREDITOR MATRIX



                         I, the Mamaging Member of the corporation named as the debtor in this case, hereby verify that

                         the attached list of creditors is true and correct to the best of my knowledge.




 Date:       April 18, 2019                                                /s/ Syed Raza Ali
                                                                           Syed Raza Ali/Mamaging Member
                                                                           Signer/Title




Software Copyright (c) 1996-2019, Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
